DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The objection to the drawings set forth in the Office Action of 10/23/20 is withdrawn in light of the amendment to claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 & 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suleski et al. (US 2003/0076589 A1).
Regarding claim 1, Suleski discloses a meta illuminator (the preamble is not seen to limit the scope of the present claim because it does not limit the structure of the claimed invention and is not seen to ‘give life, meaning, and vitality’ to the claim, per MPEP 2111.02) comprising: a first light emitter configured to emit a patterned light (Fig. 2H; 22 – diffractive optical element) (configured to emit patterned light when it is illuminated with input light); and a second light emitter configured to emit a non-patterned light (Fig. 2H: 29 – refractive optical elements), wherein the first and second light emitters form a single body and the first and second light emitters are in a line disposed in a lateral direction (see Fig. 2H).  
.  
Allowable Subject Matter
Claims 2, 4-6, 8-9, 11-14, 16 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
	Claim 20 is allowed.
	Claim 2 is allowable for at least the reason “the first and the second light emitters respectively comprise meta-surfaces that are different from each other,” as set forth in the claimed combination.
Claim 4 is allowable for at least the reason “the first and the second light emitters respectively comprise a light source, a transparent substrate, and a meta material layer that are sequentially stacked,” as set forth in the claimed combination.
Claims 5-6, 8-9, 11-14 & 16 are allowable due to their dependence on claim 4.
Claim 20 is allowable for at least the reason “a lower surface on which a patterned mask is disposed and which faces the first light source and the second light source” as set forth in the claimed combination.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872